Chalmers, J.,
delivered the opinion of the court.
By the act of April 15, 1873 (p. 38), circuit clerks were entitled to receive from the state treasury one-half of the fees in state cases where the costs could not be made out of the defendant. By section 3 of the act of March 3,1875 (Sess. Acts 1875, p. 41), this burden was transferred from the state to the county treasuries. Three days after the passing of this last-mentioned act, to wit, on March 6, 1875, was enacted the “Act to establish the fees of certain officers” (Sess. Acts 1875, p. 137), which constitutes a general revision of the entire legislation on the subject of the fees of the officers therein named, among whom are circuit clerks. In its opening sentence it declares that the officers enumerated shall receive “the several fees thereinafter mentioned and allowed, and no more.” After establishing the fees receivable by circuit clerks in criminal cases, it provides that they may receive, for public services not enumerated, an allowance of $50 per annum, “ provided that no part of it shall be for fees which may accrue on prosecutions in which the state may fail, and the costs be not taxed on the prosecution.” By section 14 it is made penal for any officer “ to receive or demand any money, fee, or reward whatever, not enumerated” in the act. There is in the act no authorization of the reception of any moneys from the state or county treasuries, except the ex-officio allowance of $50 above alluded to, as to which it is declared that it shall not embrace any claim for services in state cases where the state has failed in the prosecution, and the costs are not taxed on the prosecutor.
We regard this act as a revision of the whole legislation on the subject of the fees of the officers embraced in it, and as *348precluding the assertion of any right on their part not given, or distinctly recognized, by the act. Mobile & Ohio R. R. Co. v.Weinar, 49 Miss. 725.
“ A subsequent statute, not repugnant it its provisions to a former one, but clearly intended to prescribe the only rule in the case provided for, repeals the former statute.” Swann v. Buck, 40 Miss. 270.
Judgment affirmed.